It is my view that the evidence adduced in this case presented a jury issue of negligence on the part of the defendant driver of this automobile. Such issue of negligence included the question of whether she used the proper degree of care in looking behind her in the process of backing her car out of the driveway. Such question involves her own vigilance in looking as well as the passenger's lookout. This I believe to be a jury question, and if such question is submitted along with the proper jury instruction, there would, in this regard, be no error.
I am of the opinion that the assured-clear-distance-ahead statute does not apply in this instance, in that such accident involved an auto backing from private property, and the impact had not taken place upon the roadway.
The section of law that is applicable to the backing of an automobile under these facts is R. C. 4511.38. In this instance, that portion of this section which provides for the giving of ample warning before backing is, as pointed out by the majority, not applicable here. However, that portion of the statute relating to the exercise of vigilance would be applicable and should, in essence, be included as a jury instruction.
The particular instruction number 4, as requested by the plaintiff, however, included additional language which the court in its allowable discretion did not wish to give as submitted.
On the duty of this defendant, the court, instructed the jury, as follows:
"A person is negligent if he looks but does not see that *Page 558 
which should have been seen by a reasonably prudent person under the same or similar circumstances.
"Such person is negligent if he or she does not continue to look as he or she proceeds if under the circumstances a reasonably prudent person would have continued further observation."
Again, I find that the court additionally charged the jury on the duty of the defendant in using care in the process of backing, as follows:
"A motorist before moving a vehicle backwards must give ample warning of his intent or his or her intent to back. A failure to sound a horn or otherwise give ample warning of the intent to move backwards is negligent. Such motorists must also exercise vigilance. That is, he or she must look and be as alert as a man or woman of ordinary circumstances, ordinary care and prudence, would consider necessary under the circumstance to determine that such movement would not injury any person."
This, I believe, constitutes, a fair instruction on the law relating to the requirements of care under the circumstances.
I would affirm the judgment of the trial court upon the verdict rendered herein. *Page 559